 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB RADER,                                        No. 2:19-cv-1265 AC P
12                        Plaintiff,
13            v.                                          ORDER FOR PAYMENT OF INMATE
                                                          FILING FEE
14    COUNTY OF PLACERVILLE, et al.,
15                        Defendants.
16

17   To: Lunenburg Correctional Center, Attention: Inmate Trust Account, 690 Falls Road, Victoria,

18   Virginia 23974:

19           Plaintiff, a former Placer County detainee proceeding in forma pauperis, is obligated to

20   pay the statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing

21   fee of 20 percent of the greater of (a) the average monthly deposits to plaintiff’s trust account; or

22   (b) the average monthly balance in plaintiff’s account for the 6-month period immediately

23   preceding the filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial

24   filing fee, plaintiff will be obligated to make monthly payments in the amount of twenty percent

25   of the preceding month’s income credited to plaintiff’s trust account. The Lunenburg

26   Correctional Center is required to send to the Clerk of the Court the initial partial filing fee and

27   thereafter payments from plaintiff’s inmate trust account each time the amount in the account

28   exceeds $10.00, until the statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
                                                          1
 1          Good cause appearing therefore, IT IS HEREBY ORDERED that:
 2          1. The Warden of Lunenburg Correctional Center or a designee shall collect from
 3   plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions of 28
 4   U.S.C. § 1915(b)(1) as set forth in this order and shall forward the amount to the Clerk of the
 5   Court. The payment shall be clearly identified by the name and number assigned to this action.
 6          2. Thereafter, the Warden of Lunenburg Correctional Center or a designee shall collect
 7   from plaintiff’s inmate trust account monthly payments in an amount equal to twenty percent
 8   (20%) of the preceding month’s income credited to the inmate’s trust account and forward
 9   payments to the Clerk of the Court each time the amount in the account exceeds $10.00 in
10   accordance with 28 U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid
11   in full. The payments shall be clearly identified by the name and number assigned to this action.
12          3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
13   signed in forma pauperis affidavit on the Lunenburg Correctional Center, Attention: Inmate Trust
14   Account, 690 Falls Road, Victoria, Virginia 23974.
15          4. The Clerk of the Court is directed to serve a copy of this order on the Financial
16   Department of the court.
17   DATED: May 12, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                         2
